      Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 1 of 33




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                                  CRIMINAL ACTION

 VERSUS                                                                    NO. 16-32

 LOUIS AGE JR.                                                             SECTION M (1)
 LOUIS AGE III
      a/k/a “Big Lou”
 RONALD WILSON JR.
 KENDRICK JOHNSON
 STANTON GUILLORY
      a/k/a “Nan Nan”

                                          ORDER & REASONS

        Before the Court is a motion by defendants Louis Age Jr., Louis Age III, Ronald Wilson

Jr., Kendrick Johnson, and Stanton Guillory (collectively, “Defendants”) to quash the indictment

and stay proceedings due to alleged substantial failure to comply with the provisions of the Jury

Service and Selection Act (“JSSA”), 28 U.S.C. §§ 1861-1878, and a violation of the fair-cross-

section guarantee of the Sixth Amendment “because, as a result of systematic exclusion, the

representation of black prospective jurors in the qualified list, jury pools and venires from which

petit and grand juries are selected in the Eastern District of Louisiana is not fair and reasonable in

relation to the number of such persons in the community.”1 The United States of America (the

“Government”) responds in opposition,2 and Defendants reply in further support of their motion.3

This Court also permitted the Clerk of Court for the United States District Court for the Eastern

District of Louisiana (the “Clerk”) to provide to the Court and the parties any relevant factual

information concerning the Court’s jury-selection process, including any statistical analysis and


        1
          R. Doc. 483. Defendant Louis Age Jr. filed the original motion in which all other co-defendants joined.
See R. Docs. 488, 491 & 492. Thereafter, Age Jr. filed a supplemental motion to quash. R. Doc. 514.
        2
          R. Doc. 520.
        3
          R. Doc. 525.
      Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 2 of 33




related data, and an expert report.4 Having considered the parties’ memoranda, the record, and the

applicable law, the Court denies Defendants’ motion, holding that neither the district’s jury plan,

nor its implementation in constructing the jury wheels from which the grand jury that indicted the

Defendants was selected, entails a violation of the fair-cross-section guarantee of the Sixth

Amendment or the JSSA.5

I.       BACKGROUND

     A. The Age Case

         On February 26, 2016, the grand jury returned an indictment charging Guillory with one

count of murder for hire in violation of 18 U.S.C. §§ 1958 and 2 arising from the July 27, 2012

murder of Milton Womack.6 Then, on August 17, 2017, the grand jury returned a superseding

indictment charging Guillory and four co-defendants, Age Jr., Age III, Wilson, and Johnson, with

various counts arising from Womack’s murder.7 At the time of the murder, Womack was a co-


         4
            The Clerk moved to intervene, or alternatively, participate as amicus curiae. R. Doc. 493. Although the
Clerk withdrew the motion to intervene, she maintained the motion to participate as amicus curiae or in another fashion
to provide statistical and factual data about the Court’s jury-selection system. R. Doc. 505. This Court denied the
motion as to amicus curiae participation but allowed the Clerk to provide factual information and an expert report. R.
Doc. 506. The Clerk provided both a letter response relating facts concerning the Court’s jury-selection process and
an expert report (submitted in the form of a declaration). See Clerk’s April 2, 2021 Letter (R. Doc. 528-5 at 1-13);
Expert Report of Tumulesh K.S. Solanky (“Solanky Report”) (R. Doc. 528-5 at 14-71). This information was
considered by the Court along with the Clerk’s responses to Age Jr.’s requests for production of records.
          5
            There is no need for an evidentiary hearing because the evidence presented by the parties and produced by
the Clerk contains no real conflicts. The statistics and statistical analyses presented by the various experts are
remarkably similar. To the extent there are any slight differences, the Court has based its analysis on the statistics
presented by Defendants and those reported by the Clerk in her official reports.
          6
            R. Doc. 3 at 1.
          7
            R. Doc. 52. Count 1 charges Defendants with conspiring to commit murder for hire, in violation of 18
U.S.C. § 1958. Count 2 charges Defendants with using a facility of interstate commerce (a cell phone) to commit
murder for hire, in violation of 18 U.S.C. §§ 1958 and 2. In Count 3, Defendants are charged with conspiring to
murder Womack to prevent him from testifying in a Medicare fraud case, in violation of 18 U.S.C. §§ 1512(a)(3)(A)
and 1512(k). Count 4 charges Defendants with killing Womack to prevent him from testifying in the Medicare fraud
case, in violation of 18 U.S.C. §§ 1512(a)(1)(A), 1512(a)(3)(A), and 2. Count 5 charges Age Jr. and Age III with
killing Womack to prevent him from communicating with law enforcement about his knowledge of the Medicare
fraud scheme, in violation of 18 U.S.C. §§ 1512(a)(1)(C), 1512(a)(3)(A), and 2. In Count 6, Defendants are charged
with conspiring to murder Womack in retaliation for his cooperation with law enforcement, in violation of 18 U.S.C.
§§ 1513(a)(2)(A) and 1513(f). Count 7 charges Defendants with killing Womack in retaliation for his cooperation
with law enforcement, in violation of 18 U.S.C. §§ 1513(a)(1)(B), 1513(a)(2)(A), and 2. Count 8 charges Johnson,
Age Jr., and Age III with conspiring to use intimidation, threats, and corrupt persuasion to influence, delay, or prevent
testimony in the Medicare fraud case and with hindering, delaying, and preventing further communication with law

                                                           2
      Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 3 of 33




defendant with Age Jr. in a Medicare fraud case filed in the United States District Court for the

Middle District of Louisiana, styled United States v. Louis T. Age, Jr., et al., Criminal Action No.

11-105. Womack was murdered two days after documents were filed in the Medicare fraud case

indicating that he was changing his plea to guilty. The Government’s theory of the case at bar is

that Defendants conspired to murder Womack in retaliation for his past cooperation in the

Medicare fraud case and to prevent him from testifying at the trial in that matter. Particularly, the

Government contends that Age Jr., Age III, Johnson, and Wilson hired Guillory, an alleged

member of various New Orleans gangs, to murder Womack. The jury trial of this matter is

scheduled to begin on January 24, 2022.8

         In late 2019, Age Jr. moved pursuant to the JSSA, 28 U.S.C. § 1867(f),9 for this Court to

order the Clerk to produce certain records and papers used in connection with the jury-selection

process.10 Age Jr.’s specific requests were detailed in an attachment to his motion, but generally,

he sought information related to the grand jury that returned the indictment against him in 2017,

the petit jury that will try the case, and jury selection under the most recently emptied master jury

wheel.11 This Court granted Age Jr.’s motion by ordering the Clerk to permit Age Jr.’s attorney

to inspect, reproduce, and copy existing documents or reports, readily generated by the jury

management system, that were responsive to specific topics related to the grand jury that returned



enforcement relating to the commission or possible commission of a federal offense (healthcare fraud), all in violation
of 18 U.S.C. § 1512(k). In Count 9, Johnson, Age Jr., and Age III are charged with conspiring to retaliate against a
witness for aiding law enforcement in the Medicare fraud case, in violation of 18 U.S.C. § 1513(f). Count 10 charges
Johnson with making false statements to the grand jury regarding Womack’s murder, in violation of 18 U.S.C. § 1623.
In Count 11, Age III is charged with making false statements to FBI agents in violation of 18 U.S.C. § 1001.
         8
           R. Doc. 498.
         9
            This law provides that when a defendant intends to file a motion to dismiss the indictment or stay the
proceedings on the ground that the jury was not selected in compliance with the JSSA, he is entitled to “inspect,
reproduce, and copy [the contents of records or papers used by the jury commission or clerk in connection with the
jury-selection process] at all reasonable times during the preparation and pendency of such a motion.” 28 U.S.C. §
1867(f).
         10
            R. Doc. 340.
         11
            R. Doc. 340-2.

                                                          3
      Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 4 of 33




the indictment in 2017 and the petit jury that might try the case.12 In response to the Court’s order,

the Clerk provided the requested information to the parties and the Court in the form of a letter,

documents, and two compact discs.13                The letter provided some explanation, but not legal

argument, for the factual information provided.14

         In March 2021, Age Jr. filed an unopposed motion asking this Court to order the Clerk to

supplement its production with certain additional jury-selection records, including machine-

readable versions of data already supplied.15 The Court granted the motion limited to those records

that pre-existed the internal review of the Court’s jury systems conducted by the Administrative

Office of the United States Courts in 2020.16

    B. The Court’s Jury Plan

         The Court’s jury plan in effect when the 2017 superseding indictment was issued sets forth

the procedures the Clerk used to select potential grand jurors.17 Striving to select grand and petit

jurors at random from a fair cross-section of the community, the jury plan provided for the creation

of a master jury wheel drawn at random from a combined voter registration list of each parish in

the district.18 Names from the voter registration list were to be selected at random and placed in

the master jury wheel, with each of the district’s thirteen parishes proportionally represented.19 To


         12
             R. Doc. 384.
         13
             Age Jr. acknowledges that the Clerk’s production was voluminous, constituting “75 electronic files, made
up of 166,669 pages of PDF documents, 6 Excel spreadsheets, 1 Word document and a 24 page transmittal letter.” R.
Doc. 507-1 at 2.
          14
             Clerk’s July 14, 2020 response to Age Jr.’s motion for production of jury-selection records (“Clerk’s July
2020 Response”) at 1 (R. Doc. 528-1 at 1-24).
          15
             R. Doc. 507.
          16
             R. Doc. 511.
          17
             E.D. La. Plan for Random Selection of Grand and Petit Jurors Pursuant to the Jury Selection and Service
Act of 1968, effective Jan. 10, 2013 (“Jury Plan”) produced as Sched. I No. 1 with Clerk’s July 14, 2020 Response at
1 (R. Doc. 528-1 at 25-37).
          18
             Jury Plan at 1-3 (R. Doc. 528-1 at 25-27). The thirteen parishes comprising the Eastern District of
Louisiana include Assumption, Jefferson, Lafourche, Orleans, Plaquemines, St. Bernard, St. Charles, St. James, St.
John the Baptist, St. Tammany, Tangipahoa, Terrebonne, and Washington. 28 U.S.C. § 98(a).
          19
             Jury Plan at 4-5 (R. Doc. 528-1 at 28-29). Under the plan, the master jury wheel was to be emptied and
refilled every four years.

                                                          4
      Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 5 of 33




build a qualified jury wheel, the Clerk, from time to time, would then draw from the master jury

wheel the names of as many persons as were required for jury service, and send to those persons

juror qualification forms to complete and return.20 If a juror qualification form was not returned,

it was the Clerk’s practice to send a second juror qualification form “along with more strongly

worded instructions” that the recipient complete and return it.21 The Clerk was empowered to

summon for appearance any person who failed to return a completed juror qualification form.22

        The returned juror qualification forms are used to determine whether a person qualifies to

serve as a juror.23 Under the jury plan, a person is qualified to serve as a grand or petit juror unless

he or she: (1) is not a citizen of the United States 18 years of age or older who has resided for one

year within the district; (2) is unable to read, write, and understand the English language with a

degree of proficiency sufficient to fill out satisfactorily the juror qualification form; (3) is unable

to speak the English language; (4) is incapable, by reason of mental or physical infirmity, to render

satisfactory jury service; or (5) has a charge pending against him or her for the commission, or has

been convicted in a state or federal court, of a crime punishable by imprisonment for more than




        20
            Id. at 5 (R. Doc. 528-1 at 29). These forms are sometimes referred to as questionnaires. Clerk’s April 2,
2021 Letter at 4 (R. Doc. 528-5 at 4). Recipients receive instructions for completing the form, and they are advised
that they may seek help in filling out the form and may submit their answers electronically through e-Juror on the
Court’s website. Id. at 4 & n.18 (R. Doc. 528-5 at 4 & n.18).
         21
            Id. at 4 (R. Doc. 528-5 at 4).
         22
            Jury Plan at 6 (R. Doc. 528-1 at 30).
         23
            Id. at 9-10 (R. Doc. 528-1 at 33-34).

                                                         5
      Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 6 of 33




one year and his or her civil rights have not been restored.24 The returned juror qualification forms

would also be used to review requests for excuses25 and exemptions26 from jury service.

         Under the plan, the names of at least 300 persons who were qualified to serve, and not

excused or exempt, were to be placed on the qualified jury wheel.27 From time to time, the Clerk

was to draw at random from the qualified jury wheel the names of the number of persons required

for assignment to grand and petit jury pools.28 Those persons were then served summonses by

mail or electronic means, or personally by the United States Marshal, if necessary.29 The qualified

jury wheel was to be emptied and refilled every four years between the date of the November

general election and the following 1st day of October.30

         Grand or petit jury panels were then selected at random from the qualified jurors who

complied with the summonses.31

    C. The Creation of the Relevant Master and Qualified Jury Wheels

         The grand jury that issued the 2017 superseding indictment was empaneled on May 5,

2017.32 It was drawn from a master jury wheel that was filled on December 15, 2016, with the

names of 60,000 citizens selected at random on November 30, 2016, from the source list of


         24
            Id. at 8 (R. Doc. 528-1 at 32).
         25
            Id. at 6-7 (R. Doc. 528-1 at 30-31). The jury plan provided that the following persons could be excused
from jury service: (1) anyone actively engaged in the operation of a one-person business; (2) anyone having active
care and custody of a child or children under 10 years of age whose health or safety would be jeopardized by his or
her absence for jury service, or anyone who is essential to the care of an aged or infirm person; (3) full-time students;
(4) anyone over 70 years of age; (5) volunteer safety personnel who serve without compensation as firefighters or
members of a rescue squad or ambulance crew for a public agency; (6) federal law enforcement officers; and (7)
anyone who has, within the past two years, served on a federal grand or petit jury panel.
         26
            Id. at 7-8 (R. Doc. 528-1 at 31-32). The jury plan exempted from jury service: (1) active-duty military
personnel; (2) fire and police personnel; and (3) certain public officers.
         27
            Id. at 8 (R. Doc. 528-1 at 32). The Clerk typically keeps the names of approximately 2,000 qualified jurors
on the qualified jury wheel. Clerk’s April 2, 2021 Letter at 5 (R. Doc. 528-5 at 5). “[A]s a matter of practice, the
Qualified Wheel is an ever-changing wheel, as qualified jurors are added to the Qualified Wheel and jurors are
randomly summoned for service in pools or panels.” Id.
         28
            Jury Plan at 9 (R. Doc. 528-1 at 33).
         29
            Id.
         30
            Id. at 8 (R. Doc. 528-1 at 32).
         31
            Clerk’s April 2, 2021 Letter at 6 (R. Doc. 528-5 at 6).
         32
            R. Doc. 528-1 at 94.

                                                           6
      Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 7 of 33




registered voters in the district.33 According to the Clerk’s AO-12 Report on Operation of the Jury

Selection Plan for this master jury wheel, the percentage of “Black or African American” citizens,

age 18 or over, in the citizen population of the district was 31.10%, and the percentage of black

citizens on the master wheel was 30.59%.34

         Pursuant to the jury plan, the qualified jury wheel was built beginning with the random

drawing of 8,000 names from the master jury wheel and the mailing of questionnaires to each of

these prospective jurors on December 19, 2016.35 Of the 8,000 forms mailed, the AO-12 reflects

that 3,704 were completed and returned, 457 were returned as undeliverable, and 3,839 were not

yet returned as of the date the returned forms were sampled (i.e., March 31, 2017).36 Of the 3,704

questionnaires completed and returned, 1,992 were for persons placed in the qualified wheel.37

Presumably, the balance of the forms (1,712) were for persons who were not qualified for, excused

from, or exempt from jury service; or who were deceased, had duplicate records, had moved out

of district, or needed to provide more information.38 The AO-12 reports that the percentage of

Black or African-American citizens on the qualified jury wheel as of the date of sampling was

19.26%.39




         33
             R. Doc. 483-4 at 220; Clerk’s July 2020 Response at 3-4 (R. Doc. 528-1 at 3-4).
         34
             R. Doc. 483-4 at 220-21; E.D. La. AO-12 dated 05-26-17, Sched. I No. 8.b (full copy of AO-12 and related
reports, including report reflecting composition breakdown of 60,000 [tallied as 59,999 due to one duplicate] names
drawn for master jury wheel on November 30, 2016) to Clerk’s July 2020 Response (R. Doc. 528-1 at 57-68).
Professor Solanky’s figures for the proportion of African-American citizens on the 2017 master jury wheel (30.13%
for the 2017 master wheel and 30.84% for the 2019 supplement) are nearly the same. Solanky Report at 7 (R. Doc.
528-5 at 21).
          35
             R. Doc. 483-4 at 220.
          36
             Id. “Non-responded questionnaires are re-mailed after enough time has elapsed for the participant to
respond and for the response to be recorded and analyzed by Jury Unit personnel. There is no set time or schedule for
this to occur but, typically, a minimum of six months after the initial mailing is allowed for response before a second
questionnaire is mailed.” Clerk’s July 2020 Response at 6 (R. Doc. 528-1 at 6).
          37
             R. Doc. 483-4 at 221.
          38
             See infra note 42 and accompanying text (AO-12 for May 26, 2017 sample and related reports listing these
categories).
          39
             R. Doc. 483-4 at 221.

                                                          7
      Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 8 of 33




         Between March 31, 2017, and May 26, 2017, to supplement the qualified jury wheel,

another 8,000 names were drawn from the master jury wheel and mailed questionnaires.40 Of the

total of 16,000 forms mailed by then (i.e., 8,000 from the first drawing and another 8,000 from the

second), the pertinent AO-12 reflects that 5,584 were completed and returned, 749 were returned

as undeliverable, and 9,667 were not yet returned as of the date the returned forms were sampled

(i.e., May 26, 2017).41 Of the 5,584 questionnaires completed and returned, 3,026 were for persons

placed in the qualified wheel (including 834 persons listed as qualified and 2,192 listed as

summoned), 666 were for persons who were not qualified to serve as jurors, 1,717 were for persons

who were excused, 58 were for persons who were exempt, and 117 were for persons who were

deceased, had duplicate records, had moved out of district, or needed to provide more

information.42 The AO-12 reports that the percentage of Black or African-American citizens on

the qualified jury wheel as of the May 26, 2017 date of sampling was 19.30%.43

         Thereafter, the qualified jury wheel was supplemented with several other drawings at

random, which at the next sampling date of March 21, 2019, included 48,000 of the original 60,000

names in the master jury wheel.44 Of the total of 48,000 forms mailed as of that date, the AO-12

reflects that 23,414 were completed and returned, 4,248 were returned as undeliverable, and

20,339 were not yet returned as of the date the returned forms were sampled (i.e., March 21,


          40
             E.D. La. AO-12 dated 05-26-17, Sched. I No. 8.b (full copy of AO-12 and related reports) to Clerk’s July
2020 Response, p. 1 (R. Doc. 528-1 at 57). Professor Solanky found that “[t]he percentages of African Americans
and Whites in the sample to whom questionnaires were issued are quite similar – as one would expect them to be – to
their respective percentages in the Master Wheels. For example, in the 2017 Master Wheel, 30.10% of the
questionnaires issued were sent to African Americans, a statistic commensurate with that group’s population on the
Master Wheel of 30.13%.” Solanky Report at 8 (R. Doc. 528-5 at 22).
          41
             E.D. La. AO-12 dated 05-26-17, Sched. I No. 8.b (full copy of AO-12 and related reports) to Clerk’s July
2020 Response, p. 1 (R. Doc. 528-1 at 57).
          42
             Id. at eighth page in stapled packet (reflecting “wheel detail status report”) (R. Doc. 528-1 at 64). The
persons identified as not qualified to serve as jurors are broken into seven separate “disqualified” categories; those
identified as excused into six separate “excused” categories; and those exempt into three separate “exempt” categories.
          43
             Id. at p. 2 (R. Doc. 528-1 at 58).
          44
             E.D. La. AO-12 dated 03-21-19, Sched. I No. 8.c to Clerk’s July 2020 Response, p. 1 (R. Doc. 528-1 at
69).

                                                          8
      Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 9 of 33




2019).45 Of the completed and returned questionnaires indicating race, the AO-12 reports that the

percentage of Black or African-American citizens as of the March 21, 2019 date of sampling was

20.21%.46

    D. The Parties’ Contentions on the Motion to Quash

         On January 18, 2021, Age Jr. filed the instant motion to quash the indictment and stay the

proceedings arguing that the statistical disparities concerning African-American citizens in the

qualified jury wheel demonstrate that there was a violation of the Sixth Amendment’s fair-cross-

section guarantee and a substantial failure to comply with the JSSA.47 The other co-defendants

adopted Age Jr.’s motion.48 In particular, Defendants object to the qualified jury wheel from which

their grand jury venire was selected, arguing that it violated the Sixth Amendment’s fair-cross-

section guarantee and the JSSA in its alleged substantial underrepresentation of African-American

citizens by an absolute disparity of 11.84%.49 In calculating this disparity, Defendants compare

the percentage of African-American citizens on the relevant qualified jury wheel (19.26%) with

the percentage of such citizens 18 years or older in the district’s population (31.1%), as shown on

the Clerk’s AO-12 form dated March 31, 2017.50 Defendants also posit that these numbers reflect

a comparative disparity of 38.1%, and that the result is 11 standard deviations below the number

of African-American jurors expected to be on the qualified jury wheel.51 Defendants argue that


         45
            Id.
         46
            Id., p. 2 (R. Doc. 528-1 at 70). Based on his review of the data, Professor Solanky found that African
Americans constituted 21.99% of the 3,482 jurors qualified for the 2017 wheel and 22.35% of the 1,174 jurors
qualified for the 2019 supplement to that wheel. Solanky Report at 12 (R. Doc. 528-5 at 26). Nevertheless, for
purposes of the analysis in this opinion, the Court will use the figure of 19.30% reported on the AO-12 as of the March
2017 sample.
         47
            R. Doc. 483. On April 23, 2021, Age Jr. filed a supplemental motion to quash. R. Doc. 514.
         48
            R. Docs. 488, 491 & 492.
         49
            R. Docs. 483-1 at 4-5; 483-2 at 4; 514-1 at 5; 525-1 at 2. Defendants concede that the relevant master jury
wheel had a representative racial makeup. R. Doc. 483-2 at 2.
         50
            R. Docs. 483-1 at 4 & 9; 483-2 at 2-3; 514-1 at 5 & 10. The demographic data is gleaned from a 2015
census population table. R. Doc. 483-2 at 1-2 (citing Sched. I Nos. 9.a & 8.a to Clerk’s July 2020 Response); see also
R. Doc. 514-2 at 2-3.
         51
            R. Docs. 483-1 at 4-5 & 9; 514-1 at 5-6 & 10; 525-1 at 2.

                                                          9
     Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 10 of 33




the constitutional and JSSA violations are further evidenced by the underrepresentation of African-

American citizens in all 136 jury pools drawn in the Eastern District of Louisiana from September

2013 to May 2021.52 According to Defendants’ calculations, African Americans made up 20.94%

of the prospective jurors collectively selected from the qualified jury wheel for the 136 jury pools,

which amounts to an absolute disparity of 10.16% and a comparative disparity of 32.67% (using

the 31.1% population figure for the district’s population).53 This, they contend, is 48 standard

deviations below the number of black prospective jurors expected to have been included in the 136

jury pools.54 According to Defendants, even absent a showing “that black prospective jurors are

being barred from jury service by an explicit race-based bar on service,” these statistics prove that

there is a systematic exclusion of such citizens from the qualified jury wheel in violation of the

Sixth Amendment and the JSSA.55

        In opposition, the Government argues that the Defendants cannot prove a violation of the

Sixth Amendment or the JSSA because the master jury wheel is randomly selected from an

approved source – the voter registration lists – and reflects the proportion of African-American

citizens in the community.56 The Government points out that the absolute disparity appears in the

qualified jury wheel which introduces the non-random, external element of a citizen’s choice not

to return the juror qualification form.57 The Government maintains that this non-random, external

element is not the result of anything in the jury plan or anything the Clerk did, nor is it something

the Clerk can control.58 The Government argues that the attendant absolute disparity is thus not



        52
           R. Docs. 483-1 at 5 & 9-10; 514-1 at 6 & 10-11. During this time span, 49,866 prospective jurors were
drawn from the qualified jury wheel for the 136 jury pools. R. Docs. 483-2 at 7; 514-1 at 6.
        53
           R. Docs. 483-1 at 5 & 9-10; 483-2 at 7; 514-1 at 6 & 10-11; 525-1 at 2.
        54
           R. Docs. 483-1 at 5 & 9-10; 483-2 at 7; 514-1 at 6 & 11-12; 525-1 at 2.
        55
           R. Docs. 483-1 at 11-13; 525 at 3-7.
        56
           R. Doc. 520 at 12-25.
        57
           Id.
        58
           Id.

                                                      10
     Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 11 of 33




inherent in the jury-selection system, but rather the result of citizens’ individual choices not to

participate in the system.59 The Government also cites Fifth Circuit precedent to argue that an

absolute disparity of 11.84% is on par with disparities previously held to comply with the Sixth

Amendment and the JSSA.60 Further, the Government argues that the Defendants cannot use

socioeconomic status to show a Sixth Amendment or JSSA violation because that status has not

been held to be a distinctive group for the purpose of a fair-cross-section challenge and is not a

statistic the Clerk tracks.61

    E. The Clerk’s April 2, 2021 Letter and the Solanky Report62

         On April 2, 2021, the Clerk provided to the parties and the Court a letter and an expert

report authored by statistician Tumulesh K.S. Solanky, Ph.D.63 In her letter, the Clerk describes

the district’s jury-selection process, from obtaining the voter registration source list from the

Louisiana Secretary of State, to creating the master jury wheel, to the qualification process for

jurors and creation of the qualified jury wheel, and eventually to the selection of grand and petit

jurors.64     The Clerk also discusses the fair-cross-section requirement and the JSSA before



         59
             Id.
         60
             Id. at 25-28.
          61
             Id. at 28-31.
          62
             On May 27, 2021, Age Jr. moved to strike the Clerk’s April 2, 2021 letter and Professor Solanky’s expert
report. R. Doc. 527. He argued that the Clerk’s response went beyond providing factual information by including
legal analysis and partisan argument and that the Court should not consider it unless specifically relied upon by the
parties. R. Doc. 527-1. Age Jr. was particularly concerned with the information not being in the record. Id. As was
the Court’s intention before receiving Age Jr.’s motion to strike, the Court filed into the record the Clerk’s
submissions, including the April 2, 2021 letter and Professor Solanky’s report, but did not file those portions of the
Clerk’s submissions consisting of voluminous raw data. R. Doc. 528. Moreover, in resolving Defendants’ motion to
quash, the Court has not relied on the hornbook-like legal analysis or so-called “partisan argument” contained in the
Clerk’s letter, but rather conducted its own legal research and used the factual information provided by Defendants,
the Government, and the Clerk to formulate its analysis. Accordingly, the Court denied Age Jr.’s motion to strike.
Id. at 2 n.9.
          63
             Clerk’s April 2, 2021 Letter (R. Doc. 528-5 at 1-13); Solanky Report (R. Doc. 528-5 at 14-71). Professor
Solanky holds a Ph.D. in statistics from the University of Connecticut. He has been a professor of statistics and
mathematics at the University of New Orleans since August 1990 and is currently the chair of the mathematics
department. Professor Solanky has decades of experience teaching and writing about statistics and has published
many scholarly articles in the field. R. Doc. 528-5 at 16.
          64
             Clerk’s April 2, 2021 Letter at 2-7 (R. Doc. 528-5 at 2-7).

                                                         11
    Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 12 of 33




summarizing Professor Solanky’s report, which examines the population statistics at each stage of

the jury-selection process.65

        Professor Solanky begins his report by stating the raw population statistics by race for

individuals over 18-years-old in the district for the years 2011 through 2018.66 He found that, on

average, African Americans made up 31.08% of the population in these years (ranging from

30.04% in 2011 to 31.65% in 2018), and whites made up 65.28% (ranging from 66.05% in 2011

to 64.61% in 2018).67 Next, Professor Solanky compares by race the voter registration list with

the population reflected in the census data for the years 2013 through 2019.68 Significantly, he

finds that the percentages of African Americans and whites registered to vote are a near-perfect

mirror of the over-18 population of these racial groups in the district.69 Unsurprisingly, then,

because the voter registration list is the source of the names for the master jury wheel, Professor

Solanky finds that the 2013 master jury wheel, the 2015 supplement, the 2017 master jury wheel,

and the 2019 master jury wheel all reflect percentages of African Americans and whites that align

with the over-18 population in the district for those years.70

        Next, Professor Solanky examines the qualified jury wheel.71                He finds that race

percentages among those persons sent juror qualification forms again mirror the racial makeup of

the over-18 population in the district, the district’s voter registration list, and the master jury wheel.

Indeed, for the wheel years 2013, 2015, 2017, and 2019, around 30% of persons receiving

questionnaires were African American.72 Solanky observes, however, that the percentage of white



        65
           Id. at 7-13 (R. Doc. 528-5 at 7-13).
        66
           Solanky Report at 5-6 (R. Doc. 528-5 at 19-20).
        67
           Id. at 6 (R. Doc. 528-5 at 20).
        68
           Id.
        69
           Id.
        70
           Id. at 7-8 (R. Doc. 528-5 at 21-22).
        71
           Id. at 8-11 (R. Doc. 528-5 at 22-25).
        72
           Id. at 8-9 (R. Doc. 528-5 at 22-23).

                                                       12
    Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 13 of 33




potential jurors who returned the questionnaires was significantly higher than that of African

Americans.73 Of note, for the 2017 master jury wheel, 53.92% of African Americans who received

a questionnaire returned it, while the return rate for whites was 72.90%.74 After examining all of

this data, Professor Solanky concludes that there is no issue with the Clerk’s randomized process

of creating the master jury wheel, but that differences in racial composition between the district’s

over-18 population and jury wheels/pools only occur with the introduction of a non-random

element of human activity – namely, the decision to return juror qualification forms – in the

creation of the qualified jury wheel.75            Professor Solanky opines that other factors (viz.,

undeliverable questionnaires, duplicate records, and deceased individuals) do not and cannot

explain the significant number of African Americans who simply do not return their

questionnaires.76

       Professor Solanky concludes that the district’s jury-selection process is scientific and

objective and “gives a fair and equal opportunity for everyone on the Voter Registration list – a

source commensurate with the population at large in the EDLA – to participate in jury selection.”77

He further concludes that the racial composition of the qualified jury wheel depends on which

persons return the juror qualification forms, resulting in a list that “is not expected to mirror the

Voter Registration list or the Master Wheel.”78 Thus, he explains, “[a]ny calculations of statistics

and/or disparities based on the assumption that the Qualified Wheels mirror the Voter Registration

Lists or the Master Wheels are incorrect.”79




       73
          Id. at 9 (R. Doc. 528-5 at 23).
       74
          Id.
       75
          Id. at 9-11 (R. Doc. 528-5 at 23-25).
       76
          Id. at 10-11 (R. Doc. 528-5 at 24-25).
       77
          Id. at 22 (R. Doc. 528-5 at 36).
       78
          Id.
       79
          Id.

                                                      13
      Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 14 of 33




II.      LAW & ANALYSIS

      A. Sixth Amendment Fair-Cross-Section Guarantee

         The Sixth Amendment guarantees a criminal defendant the right to a trial by a jury selected

at random from a fair cross-section of the community. Berghuis v. Smith, 559 U.S. 314, 319 (2010)

(citing Taylor v. Louisiana, 419 U.S. 522, 537 (1975)); see also United States v. Alix, 86 F.3d 429,

434 (5th Cir. 1996). The fair-cross-section guarantee applies to both grand and petit juries. Peters

v. Kiff, 407 U.S. 493, 504 (1972); Murphy v. Johnson, 205 F.3d 809, 817-18 (5th Cir. 2000). A

defendant is not entitled to a grand or petit jury that consists of a particular racial composition,

because there is no requirement that the “juries actually chosen must mirror the community and

reflect the various distinctive groups in the population.” Taylor, 419 U.S. at 538. “[B]ut the jury

wheels, pools of names, panels, or venires from which juries are drawn must not systematically

exclude distinctive groups in the community and thereby fail to be reasonably representative

thereof.” Id. Nevertheless, as the Fifth Circuit has recognized, “a jury list drawn objectively,

mechanically, and at random from the entire voting list of a [district] is entitled to the presumption

that it is drawn from a source which is a fairly representative cross-section of the inhabitants of

that jurisdiction. The presumption, of course, is rebuttable but the challenger must carry the burden

of showing that the product of such a procedure is, in fact, constitutionally defective.” Thompson

v. Sheppard, 490 F.2d 830, 833 (5th Cir. 1974).

         To establish a constitutional defect, namely, a prima facie violation of the Sixth

Amendment’s fair-cross-section requirement, a defendant must demonstrate:

         (1) that the group alleged to be excluded is a “distinctive” group in the community;
         (2) that the representation of this group in venires from which juries are selected is
         not fair and reasonable in relation to the number of such persons in the community;
         and (3) that this underrepresentation is due to systematic exclusion of the group in
         the jury-selection process.



                                                  14
     Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 15 of 33




Duren v. Missouri, 439 U.S. 357, 364 (1979). Intent to discriminate forms no part of the fair-

cross-section analysis. Id. at 368 n.26.80 If the defendant establishes a prima facie case, the burden

shifts to the government to prove “that a significant state interest [is] manifestly and primarily

advanced by those aspects of the jury-selection process … that result in the disproportionate

exclusion of a distinctive group.” Id. at 367-68.

         1. Distinctive group

         The Fifth Circuit has held that African Americans are a distinctive group for the purposes

of the Sixth Amendment’s fair-cross-section guarantee. McGinnis v. Johnson, 181 F.3d 686, 689

(5th Cir. 1999). Thus, Defendants have unquestionably satisfied the first Duren prong.81

         2. Fairness and reasonableness of representation

         The second prong of the Duren test focuses on whether the representation of the distinctive

group – in this case African Americans – is fair and reasonable in relation to the number of such


         80
             In contrast, an equal-protection claim for discrimination in the selection of grand or petit juries requires
the defendant to show purposeful or intentional discrimination. Castaneda v. Partida, 430 U.S. 482 (1977).
          81
             In their supplemental motion to quash, Defendants, in something of an afterthought, expand their fair-
cross-section challenge to include “persons of lower economic status.” R. Doc. 514-1 at 1-2, 18-20, 30. They define
this group to include persons in a household with an income of less than $50,000. R. Doc. 514-2 at 4. Neither the
Administrative Office of the U.S. Courts nor the Clerk collects data on such a group, so the data Defendants put
forward was generated by their expert who used 2018 census data reflecting household income by zip code and race
to place persons in this category. There are several problems with Defendants’ argument and methodology. First and
foremost, no court has recognized “persons of lower economic status” as a distinctive group for the purpose of a fair-
cross-section challenge. See, e.g., United States v. McDaniels, 370 F. Supp. 298, 307 (E.D. La. 1973) (Rubin, J.)
(“The division of the entire population into ‘poor’ and ‘not poor’ persons creates an illusion of a real dividing line
where none exists in fact.”). Second, the statistics advanced by Defendants for such a group are not reported on the
AO-12s (as are those for race) or any other official report but, instead, are the product of a statistician’s assumptions
about income based on where people live and their race. Further, the $50,000 figure is an arbitrary dividing point
untethered to anything identifiable or distinctive about the group to set its members apart from those in households
earning more than $50,000. Hence, the numbers do not represent solid data, nor are they based on a logical threshold.
See R. Doc. 520-1 at 4 (observation of Government’s expert statistician that Defendants’ “claim is based on unproven
and untested assumptions”). Third, because the statistician used race as one proxy for income, the data is largely a
replication of the statistics on racial composition. This would explain, for example, why, for the qualified jury wheel,
the absolute disparity the expert assigns to lower economic status (11.80%, R. Doc. 514-2 at 6) is virtually identical
to that for African Americans (11.84%), and why, since this economic group makes up a larger proportion of the
district’s population (44.06%) than do African Americans (31.1%), the comparative disparity for lower economic
status (28.06%) is smaller than for African Americans (38.07%). Id. Accordingly, even if “lower economic status”
was recognized as a distinctive group for the purpose of a fair-cross-section challenge, the Court finds it unnecessary
to repeat its analysis of the qualified jury wheel because the relevant statistics for this group are about the same as
those for African Americans, and these statistics are analyzed at length below.

                                                          15
    Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 16 of 33




persons in the community. United States v. Williams, 264 F.3d 561, 568 (5th Cir. 2001). The

relevant community is the individuals who are eligible to serve as jurors in this district. Id.; see

also United States v. Garcia, 121 F.3d 704, 1997 WL 450169, at *3 (5th Cir. July 15, 1997) (“The

distinctive group consists of the pool of individuals in that division who are eligible to serve as

jurors and not the group’s total population.”); United States v. Yanez, 136 F.3d 1329, 1998 WL

44544, at *1 (5th Cir. Jan. 26, 1998) (stating that the jury-eligible population in the relevant district

is the proper community to examine, not the gross voting-age population). The jury-eligible

population consists of all persons in the district, except those who (1) are not United States citizens

18 years and older who have resided in the district for at least one year; (2) are not sufficiently

proficient in writing, reading, and understanding English so as to be able to complete the juror

qualification form; (3) are unable to speak English; (4) are incapable of rendering satisfactory jury

service because of mental or physical infirmity; or (5) have a charge pending against them for the

commission, or have been convicted in federal or state court, of a crime punishable by

imprisonment for more than one year and have not had their civil rights restored. 28 U.S.C. §

1865(b). No party has distilled the jury-service-eligible population of African Americans in the

Eastern District of Louisiana, but they rely instead upon the population figure for blacks 18 years

and older reflected in the census data. The Court has no choice but to accept this figure as a

reasonable proxy for the jury-eligible population.

            a. The master jury wheel

        The master jury wheel was generated by random selection from the designated source list

– namely, the voter registration rolls for the thirteen parishes within the Eastern District of

Louisiana. As Defendants observe, “the voter rolls of EDLA are reasonably representative of the




                                                   16
     Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 17 of 33




number of black citizens in the population.”82 Professor Solanky agrees, finding that “[t]he

percentage of African Americans is … consistent among … the EDLA population of age 18 years

or over, the Voter Registration lists, and the Master Wheels.”83 Thus, the concerns that have

historically plagued some voter registration lists are not present in this case. There is simply no

problem of representativeness with respect to the source list used by the district under the jury

plan.84 It is no surprise, then, that as to the relevant master jury wheel, which was drawn on

November 30, 2016, and filled on December 15, 2016, Defendants’ own declaration states: “The

race and gender report for the Master Wheel indicates that it had a racial makeup consistent with

that of the district.”85 This is significant, revealing as it does that there is no constitutional fair-

cross-section or JSSA infirmity either in the source list used by the district (i.e., the voter

registration rolls) or in the jury plan’s provision for generating and the generation of the relevant

master jury wheel. On this point, there is no dispute, nor could there be.

                 b. The qualified jury wheel

           Defendants largely confine their challenge to the qualified jury wheel, observing that the

“discrepancy in representation is created in the EDLA at the stage of creation of the qualified

list.”86        In their memoranda, Defendants discuss three means for measuring the alleged

underrepresentation of African Americans: (1) absolute disparity, (2) comparative (or relative)

disparity; and (3) binomial distribution (or standard deviation).87 “Absolute disparity measures


           82
             R. Doc. 483-1 at 21.
           83
             Solanky Report at 8 (R. Doc. 528-5 at 22).
          84
             That the Court has since revised its jury plan to supplement the voter rolls with drivers’ license and personal
identification lists as a single, combined source list for the master jury wheel does not point to any problem with the
sufficiency or representativeness of the voter registration lists used as the source list under the previous plan. It just
means the Court has expanded the pool of persons who may be selected for the master wheel to include those who
have a driver’s license or state ID but are not registered to vote. There is no indication that the racial composition of
the wheel is altered in any appreciable way by the addition, nor would the change be relevant to this case.
          85
             R. Doc. 483-2 at 2 (emphasis added).
          86
             R. Doc. 483-1 at 12 n.5.
          87
             Id. at 8-11 & n.2; R. Docs. 514-1 at 10-13 & n.2; 525-1 at 21.

                                                            17
     Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 18 of 33




the difference between the proportion of the distinctive groups in the population from which the

jurors are drawn and the proportion of the groups on the jury list.”88 Yanez, 136 F.3d 1329, at *2

n.4. It is calculated by subtracting the percentage of citizens 18 years or older in the distinctive

group from the percentage of the distinctive group represented in the relevant jury group – here,

according to Defendants, the qualified jury wheel. “Comparative disparity looks to the percentage

by which the probability of serving as a juror is reduced for people in the distinctive group and is

calculated by dividing the absolute disparity by the percentage of the group in the overall

population and then multiplying by 100%.” Id. It essentially measures the extent or rate of the

disproportionate representation.89 Binomial distribution or standard deviation calculates the

statistical probability that the disparity between a group’s jury-eligible population and the group’s

percentage in, here, the qualified jury wheel is attributable to random chance, rather than

systematic failure.90 Castaneda, 430 U.S. at 496 n.17. Defendants correctly note that the Supreme

Court has not selected one of these measures as the only means of identifying underrepresentation,

but instead has cautioned that each method has its own imperfections.91 Nevertheless, according

to Defendants, each of these measures demonstrates an underrepresentation of African Americans

in this district’s qualified jury wheel, venires, and grand and petit juries.92

         In 1980, the Fifth Circuit did adopt absolute disparity as the test for the second Duren prong

when the distinctive group at issue comprises more than ten percent of the community’s



         88
            Said another way, “[t]he absolute disparity test measures the difference between the cognizable group’s
percentage in the relevant population against the group’s percentage on the jury wheel.” NANCY GERTNER, JUDITH H.
MIZNER & JOSHUA DUBIN, THE LAW OF JURIES § 2:11, at 41 (10th ed. 2018).
         89
             Comparative disparity “measures whether there is a diminished likelihood that members of an
underrepresented group will be called for jury service.” THE LAW OF JURIES § 2:11, at 41.
         90
            This approach is sometimes called “statistical decision theory (SDT) and disparity of risk.” Id. at 42. Of
these three theories (absolute disparity, comparative disparity, and binomial distribution/SDT), the latter, by whatever
name, “has not been widely accepted and has faced significant criticism.” Id. § 2:12, at 43.
         91
            R. Doc. 483-1 at 8 (citing Berghuis, 559 U.S. at 329).
         92
            Id. at 9; R. Doc. 514-1 at 10.

                                                          18
     Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 19 of 33




population. United States v. Maskeny, 609 F.2d 183, 190 (5th Cir. 1980). Examining prior

Supreme Court and Fifth Circuit precedent, the Maskeny court held that an absolute disparity of

less than 10% was insufficient to demonstrate underrepresentation. Id. (citing Swain v. Alabama,

380 U.S. 202 (1965) (equal protection case holding that underrepresentation by as much as 10%

did not show purposeful discrimination based on race); Thompson, 490 F.2d at 832-33 (pre-Duren

decision upholding a jury-selection system that resulted in an 11% absolute disparity of African

Americans)). In declining to focus on either the comparative disparity or standard deviation

analysis presented by the defendants, the court in Maskeny noted that it has, in the past, referred

to these other statistical methods, “but has never found a constitutional violation based on the data

produced by [them].” Id.

         Since Maskeny, the Fifth Circuit has observed on several occasions that an absolute

disparity of less than 10% is generally insufficient to demonstrate underrepresentation. See, e.g.,

United States v. Butler, 611 F.2d 1066, 1070 (5th Cir. 1980) (holding that absolute disparities of

less than 10% were insufficient); United States v. Hawkins, 661 F.2d 436, 442 (5th Cir. 1981)

(absolute disparities for women and African Americans of 1.75% and 5.45%, respectively, fell

“well within the limits set forth by the Supreme Court and in this Circuit”); Yanez, 136 F.3d 1329,

at *2 (“absolute disparity of 2.15% for African-Americans and 9.62% for Hispanics in the grand

jury panel, and an absolute disparity of 6.15% for African-Americans and 5.63% for Hispanics on

the petit jury panel” insufficient to satisfy the second prong of the Duren test).93 The Fifth Circuit

has also reiterated that absolute disparity is the proper statistical measure of representation when




         93
            Shortly after Maskeny, the Fifth Circuit en banc held that absolute disparities in excess of 10% (arguably,
as high as 11.5%) did not make a prima facie showing of underrepresentation in a discrimination case. See United
States ex rel. Barksdale v. Blackburn, 639 F.2d 1115, 1126-27 (5th Cir. 1981). And, even before Duren, the Fifth
Circuit in Thompson held that an absolute disparity of 11% was insufficient for a claim of racial discrimination.
Thompson, 490 F.2d at 832-33.

                                                         19
    Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 20 of 33




the distinctive group at issue exceeds ten percent of the relevant population. United States v.

Butler, 615 F.2d 685, 686 (5th Cir. 1980) (denying petitions for rehearing and rehearing en banc,

but noting that consideration of statistical methods other than absolute disparity are unnecessary

when small absolute disparities are proved and “a ‘less-than-10% minority’ was not at issue”);

Yanez, 136 F.3d 1329, at *2 (restating that absolute disparity was the proper measure and rejecting

defendant’s argument for comparative disparity).

       In 1997, the Fifth Circuit was again asked to measure the underrepresentation in juries of

a distinctive group – in that case Hispanics – by using either comparative disparity or disparity-of-

risk models. Garcia, 121 F.3d 704, at *2-4. The percentage of Hispanics in the jury-eligible

community exceeded 10%, and there was a 4.8% absolute disparity in their representation. Id. In

addressing the applicability of other statistical methods, the court noted that it did “not agree with

[the appellant’s] argument that the comparative disparity model provides a more accurate

assessment of underrepresentation than does the absolute disparity model,” because “‘the smaller

the group is, the more the comparative disparity figure distorts the proportional representation.’”

Id. at *4 n.10 (quoting United States v. Hafen, 726 F.2d 21, 24 (1st Cir. 1984)). The Fifth Circuit

in Garcia went on to say that “most courts have rejected requests by litigants to abandon the

absolute disparity model in favor of one of the alternative disparity models,” and even if this

particular panel found the other statistical methods “to be superior to the absolute disparity model,

we would nevertheless be precluded from adopting either of these alternative models today, as we

are bound by Maskeny and Butler absent a Supreme Court decision or an en banc decision by this

Court indicating otherwise.” Id.

       More recently, the Fifth Circuit has continued to apply the absolute disparity method but

has expanded slightly the upper limit of acceptable disparities. In United States v. Quiroz, 137 F.



                                                 20
     Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 21 of 33




App’x 667, 670 (5th Cir. 2005), the court found that an absolute disparity of 11.22% as to

Hispanics did not satisfy the second prong of the Duren test because defendants could not

demonstrate that this disparity was “more statistically significant than the 11% disparity which

[the Fifth Circuit] found insufficient to sustain a claim of racial discrimination in Thompson v.

Sheppard, 490 F.2d 830 (5th Cir. 1974).” Notably, the comparative disparity in Quiroz was

39.76% (that is, the absolute disparity of 11.22% divided by the 28.22% proportion of the

distinctive group in the population). See United States v. Rios Balderrama, 2004 WL 2595940, at

*6 (W.D. Tex. Nov. 12, 2004), aff’d sub nom. Quiroz, 137 F. App’x at 670.94 Hence, the Fifth

Circuit in Quiroz held that the defendants failed to make out a prima facie showing that the jury

venire violated the fair-cross-section requirement of the Sixth Amendment and the JSSA. 137 F.

App’x at 670; see also United States v. Sanders, 2014 WL 2600340, at *4, *6 (W.D. La. June 9,

2014) (absolute disparity of 10.81% was not a Sixth Amendment or JSSA violation).95

         Defendants’ argument that an 11.84% absolute disparity is intolerable falls flat in the face

of this Fifth Circuit precedent.96 The Fifth Circuit in Thompson accepted an 11% absolute

disparity, and in Quiroz, an 11.22% absolute disparity. The 11.84% figure at issue here is not




         94
            By comparison, the comparative disparity in Thompson was 36.49% (that is, the absolute disparity of 11%
divided by the 30.23% proportion of the distinctive group in the population). 490 F.2d at 831-32.
         95
            Even more recently, in Woodfox v. Cain, 772 F.3d 358 (5th Cir. 2014), albeit a discrimination case rather
than a Sixth Amendment fair-cross-section challenge, the Fifth Circuit observed that “the Supreme Court has
specifically allowed the following disparities to make out a prima facie case of grand jury discrimination: 14.7%;
18%; 19.7%; 23%.” Id. at 375 (footnotes and citations omitted). See also Mosley v. Dretke, 370 F.3d 467, 479 (5th
Cir. 2004) (recognizing absolute disparity as low as 13.5% as sufficient to make a prima facie showing in a
discrimination case). The 11.84% absolute disparity the Defendants say is at issue in this case falls below these
figures.
         96
            Notably, while the caselaw teaches that defendants are not guaranteed a representative cross-section in a
particular jury pool, the actual jury panel from which the Defendants’ grand jury was selected “included 67 prospective
jurors, 16 of whom were black.” R. Doc. 483-2 at 12. Thus, African Americans constituted 23.8% of this pool, see
R. Doc. 514-2 at 4 (23.88%), which, again using the 31.1% figure for the group’s proportion of the 18-and-over
population of the district, would yield an absolute disparity of 7.3% for the panel. E.g., Sanders, 2014 WL 2600340,
at *7 (a 5.91% disparity of defendant’s particular grand jury meant that he “cannot even show that the alleged
underrepresentation of African Americans had a substantial impact on his own grand jury”) (emphasis in original).

                                                         21
     Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 22 of 33




more statistically significant than either the disparity of 11% in Thompson or 11.22% in Quiroz.97

And, while the Fifth Circuit typically steers clear of comparative disparity as a standard measure

of underrepresentation, the statistical insignificance of the differences in these absolute disparities

is reinforced by the fact that the comparative disparity in this case (38.1%) lies in the middle

between those of Thompson (36.49%) and Quiroz (39.76%), where no fair-cross-section violations

were found. Moreover, the 31.1% population number used by Defendants is based on the number

of African-American citizens over 18 years of age, not the jury-eligible population, which is the

appropriate measure. Thus, the 31.1% figure is skewed higher than the relevant jury-eligible figure

because it does not account for persons who would be excluded from jury service. If this

percentage were adjusted downward by however much, the absolute disparity would decrease by

the same amount, bringing it further in line with the disparities the Fifth Circuit has deemed

acceptable.

         Therefore, Defendants have not demonstrated a statistically significant level of

underrepresentation of African Americans on the qualified jury wheel as to satisfy the second

prong of Duren.

         3. Systematic exclusion

         As to the third Duren prong, the Supreme Court explained that a jury-selection process

systematically excludes jury-eligible members of a distinctive group if the underrepresentation of



         97
             This conclusion seems especially apt where the snapshot of the qualified jury wheel upon which Defendants
rely (viz., the March 31, 2017 sample of the 8,000 qualification forms then mailed) yields the lowest percentage of
African Americans on the qualified wheel (19.26%) as compared to the 19.30% figure resulting from the May 26,
2017 sample of the 16,000 forms mailed by that date to prospective jurors after an additional 8,000 names were
randomly drawn from the same master jury wheel, and the 20.21% figure resulting from the March 21, 2019 sample
of the then total of 48,000 forms mailed by that date after random selection of an additional 32,000 names from the
same master jury wheel. If one were to use this last figure (which is arguably more representative of the qualified jury
wheel since it comprises a larger sample), the absolute disparity for African Americans would be 10.89% (20.21%
subtracted from the 31.10% population figure), which is nearly a full percentage point below the disparity advanced
by Defendants (11.84%) and lower than the 11% deemed acceptable by the Fifth Circuit in Thompson.

                                                          22
     Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 23 of 33




that group is “inherent in the particular jury-selection process utilized.” Duren, 439 U.S. at 366.

For example, in Taylor, the underrepresentation and systematic exclusion resulted from a statutory

provision requiring that women officially register their willingness to serve on a jury before being

allowed to do so. 419 U.S. at 538. In Duren, the underrepresentation and systematic exclusion

were caused by a state law that allowed women to request an automatic exemption from jury

service. 439 U.S. at 367.98 Demonstrating systematic exclusion requires a showing – independent

from the statistics supporting the second prong – that the statistical discrepancy is indeed

systematic. Paredes v. Quarterman, 574 F.3d 281, 290 (5th Cir. 2009). Otherwise, “[i]f any

discrepancy sufficient to satisfy the second prong would also satisfy the third, the third inquiry

would be superfluous.” Id. In other words, the second prong focuses on the strength of the

evidence, while the third prong considers the nature of the selection process and the length of time

of any underrepresentation. United States v. Weaver, 267 F.3d 231, 241 (3d Cir. 2001).

          When there is no readily apparent exclusionary process, as there was in Duren, a defendant

may establish systematic exclusion by showing “‘a large discrepancy over time such that the

system must be said to bring about the underrepresentation.’” United States v. Savage, 970 F.3d

217, 259 (3d Cir. 2020) (quoting Howell v. Superintendent Rockview SCI, 939 F.3d 260, 269 (3d

Cir. 2019)); see also Weaver, 267 F.3d at 244. Courts “evaluate evidence of ‘the nature of the

system, length of time studied, and efforts at reform to increase the representativeness of jury

lists.’” Savage, 970 F.3d at 259 (quoting Howell, 939 F.3d at 269). It follows, then, that a single


         98
            Defendants’ efforts to draw a parallel between this case and Duren fall short. They contend that the Court
in Duren found systematic exclusion even though “there was no exclusion or barrier to service for women … [s]o,
women were never excluded by the jury selection process, it was a decision of the women not to serve.” R. Doc. 525
at 4; see also R. Doc. 514-1 at 37. Defendants conclude, then, that Duren’s holding that the jury-selection process at
issue there was unconstitutional should extend to the process at issue here in that, as with the women in Duren, it is
the individual choice of citizens not to serve, not an overt exclusion, that results in the alleged underrepresentation.
Of course, this is only half the story: in Duren, the statutory opt-out of jury service was provided only to women. No
corollary exists in the case at bar. In other words, the decision to refrain from returning a completed juror qualification
form is not a creature of statute extended only to a distinctive group. In fact, the law provides the option to no one.

                                                           23
     Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 24 of 33




instance of a disproportionate jury venire does not establish systematic exclusion. Timmel v.

Phillips, 799 F.2d 1083, 1087 (5th Cir. 1986).

         A facially neutral selection process is unlikely to demonstrate systematic exclusion.

Howell, 939 F.3d at 269. Systematic exclusion is not present when the underrepresentation is due

to external forces, such as self-exclusion, demographic changes, or undeliverable or unreturned

juror questionnaires. See United States v. Rioux, 97 F.3d 648, 658-59 (2d Cir. 1996) (“The inability

to serve juror questionnaires because they were returned as undeliverable is not due to the system

itself, but to outside forces, such as demographic changes.”); Weaver, 267 F.3d at 277 (holding

there is no systematic exclusion if the underrepresented group has freely excluded itself from jury

service and there is no showing that anything in the system has discouraged or prevented the group

from participating); see also United States v. Gometz, 730 F.2d 475, 480 (7th Cir. 1984) (observing

that the district court need not ensure that prospective jurors respond to the summons); United

States v. Jefferson, 2011 WL 161937, at *3 (E.D. La. Jan. 14, 2011) (holding that courts need not

implement procedures to locate prospective jurors whose questionnaires have not been returned or

have been returned by the post office as undeliverable); United States v. O’Reilly, 2008 WL

4960173, at *5 (E.D. Mich. Nov. 20, 2008) (observing that failure of clerk’s office to stringently

follow up on unreturned questionnaires is not systematic exclusion as would satisfy third prong of

Duren test).99 Thus, even if a particular group registers and votes in lower numbers than the rest

of the population, this “alone does not make the jury selection process illegal absent proof that




          99
             Unreturned juror questionnaires and self-exclusion are the external forces most relevant to this case but
other examples include: a global pandemic, see United States v. Jones, 2020 WL 6720998, at *1-2 (S.D. Miss. Nov.
16, 2020); bad weather, see United States v. Little Bear, 583 F.2d 411, 414-15 (8th Cir. 1978); State v. McDonald,
387 So. 2d 1116, 1123 (La. 1980); and demographic changes resulting from natural disasters, see Jefferson, 2011 WL
161937, at *3 (collecting cases); United States v. Haynes, 2006 WL 1236059, at *3 (E.D. La. May 3, 2006); United
State v. Dixon, 2006 WL 278258, at *5-6 (E.D. La. Feb. 3, 2006).

                                                         24
     Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 25 of 33




obstacles were placed in the path of members of the minorities attempting to register to vote or to

vote.” Yanez, 136 F.3d 1329, at *2.

         Courts have reasoned that the external force of unreturned juror qualification forms cannot

result in systematic exclusion because the failure to respond – and any attendant

underrepresentation of a distinctive group – is “the result of individual choice,” and not a problem

inherent in the particular jury-selection process utilized. Bates v. United States, 473 F. App’x 446,

451 (6th Cir. 2012); see also United States v. Orange, 447 F.3d 792, 800 (10th Cir. 2006)

(“Discrepancies resulting from the private choices of potential jurors do not represent the kind of

constitutional infirmity contemplated by Duren.”); United States v. Cecil, 836 F.2d 1431, 1447

(4th Cir. 1988) (noting that disparities attributable to “personal predilection” cannot form the basis

of a fair-cross-section claim); United States v. Burgess, 2015 WL 13674173, at *4 (E.D. Wash.

Feb. 19, 2015) (holding that underrepresentation due to lower response rate was not due to jury-

selection system itself); United States v. Murphy, 1996 WL 341444, at *5 (N.D. Ill. June 18, 1996)

(“The jury selection system … is not excluding African-Americans as a group, but many African-

American individuals are excluding themselves by not responding to jury questionnaires.”); United

States v. Ortiz, 897 F. Supp. 199, 205 (E.D. Pa. 1995) (holding there is no systematic exclusion

where “it was the unfortunate failure of Hispanics either to register to vote or to return jury

questionnaires, through no fault or encouragement of the court’s jury selection procedures, which

may have produced any underrepresentation of Hispanics on grand juries”). Once on the master

jury wheel, all a citizen need do to cause his or her name to be considered for the qualified jury

wheel is to return a completed juror qualification form – an action required by law. This is not

unfair.100


         100
             In enacting the JSSA, Congress arrived at the same conclusion with respect to the use of voter rolls as the
source list for jury service. S. Rep. No. 891, 90th Cong., 1st Sess. 17 (1967) (“In a sense the use of voter lists as the

                                                          25
     Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 26 of 33




         This district’s jury-selection process is facially neutral. There is no evidence of a statute

or other identifiable rule or selection procedure that specifically excludes African Americans or

places obstacles in their path to jury service. Indeed, during the relevant period, the Clerk

randomly drew the names of prospective jurors from a voter registration list of all parishes in the

district. There is no evidence of any impropriety in the random-selection process.101 Instead, the

crux of Defendants’ argument for systematic exclusion is that an absolute disparity of 11.84%

cannot be the result of random chance – especially when approximately replicated through 136

jury pools over a seven-and-a-half-year period. But Defendants’ argument that this discrepancy

alone proves an inherent problem with the jury-selection process fails to account for the possibility

that external forces – principally, the failure to return questionnaires – could cause the

underrepresentation. Professor Solanky found that for the 2017 wheel and the 2019 supplement

of that wheel, respectively, 53.92% and 52.40% of African Americans returned completed juror

qualification forms as compared to 74.71% and 72.90% of whites.102 Given these rates of return,

a random selection of jurors placed on the qualified jury wheel cannot be expected to yield the

same percentages of racial composition as reflected in the master jury wheel, voter registration

lists, and general population in the district. As the statistical expert explains:

         Since the category of “Returned Questionnaires” is based on the questionnaires that
         were returned from potential jurors, from a statistical perspective, it is not expected

basic source of juror names discriminates against those who have the requisite qualifications for jury service but who
do not register to vote. This is not unfair, however, because anyone with minimal qualifications – qualifications
relevant to jury service – can cause his name to be placed on the lists simply by registering or voting.”); H.R. Rep.
No. 1076, 90th Cong., 2d Sess. 5 (1968) (same). The practical result is that in order to be considered for jury service
a citizen “must be sufficiently concerned with the operation of his [or her] government either to register to vote or
actually to vote,” Gewin, The Jury Selection and Service Act of 1968: Implementation in the Fifth Circuit Court of
Appeals, 20 MERCER L. REV. 349, 358 (1969), and to return a completed juror qualification form.
          101
              Defendants argue that “facial ‘impartiality’ is not enough,” and that requiring a showing of “a non-neutral
exclusionary criteria” to satisfy Duren’s third prong of systematic exclusion improperly incorporates an intentional
discrimination test. R. Doc. 525 at 9-10. The argument is specious. Duren itself involved a statutory provision that
was non-neutral (applying only to women) and exclusionary (permitting an opt-out of jury service) that led the
Supreme Court to find systematic exclusion, without requiring the finding of intentional discrimination it had
previously required for equal-protection challenges. See Castaneda, 430 U.S. at 494-95.
          102
              Solanky Report at 9 (R. Doc. 528-5 at 23).

                                                          26
    Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 27 of 33




       to be a random sample of the Voter Registration list or of the Master Wheel. More
       specifically, the collection of “Returned Questionnaires,” once they are received by
       the recipients, are subject to human decisions and are no longer part of the
       randomized process utilized by the Clerk’s Office. As a result, the “Returned
       Questionnaires” category is not expected to be random.103

From this, Professor Solanky concludes:

       The “Qualified Jury Wheel” and the category of people who return questionnaires
       is based on the qualification process … which, in turn, depends on the rate of
       returned juror questionnaires. Because it is based on external factors – i.e. whether
       potential jurors return the questionnaires received – it is not expected to mirror the
       Voter Registration list or the Master Wheel. Any calculations of statistics and/or
       disparities based on the assumption that the Qualified Wheels mirror the Voter
       Registration Lists of the Master Wheels is incorrect.104

       To be sure, the random selection of jurors from the qualified jury wheel built from the juror

qualification forms that were returned resulted in jury pools during the relevant time period having

approximately the same percentage of African-American representation (20.8%) as on the

qualified wheel itself (around 20%), just as one would expect from a statistical perspective.105 It

is statistical fancy for Defendants to expect that the racial composition of the master jury wheel

would be replicated in the 136 jury pools selected at random from the qualified jury wheel given

the intervening and determinative external forces involving individual choice. Thus, Defendants’

application of binomial distribution or standard deviation theory to analyze the jury pools or the

qualified jury wheel simply does not work. See Rioux, 97 F.3d at 655 (“It is illogical to apply a

theory based on random selection when assessing the constitutionality of a qualified wheel. By

definition, the qualified wheel is not the product of random selection; it entails reasoned

disqualifications based on numerous factors. It is irrational to gauge the qualified wheel – an




       103
           Id. at 10 (R. Doc. 528-5 at 24) (emphasis in original).
       104
           Id. at 22 (R. Doc. 528-5 at 36).
       105
           Id. at 18-19 (R. Doc. 528-5 at 32-33).

                                                         27
     Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 28 of 33




inherently non-random sample [as compared to the master wheel] – by its potential for

randomness.”).106

        Defendants acknowledge the significance of the issue of unreturned juror qualification

forms but blame the Clerk for failing to issue summonses to all prospective jurors who have not

returned a form.107 In doing so, Defendants first discount the Clerk’s practice of remailing forms

to all nonrespondents.108 Defendants then fail to account for the daunting financial and public-

relations costs that would accompany their proposed solution of serving a summons to conscript

into jury service each prospective juror who did not complete and return a form – which if, say,

60,000 forms were initially sent would require delivery of summonses to 26,400 (44% of 60,000)

persons. These steps are not constitutionally required. See Gometz, 730 F.2d at 480 (observing

that considerations of the costs and burdens of issuing “thousands of summonses every year to

persons who do not return juror qualification forms, and then to follow up on all the summonses

that are ignored … increase our reluctance to infer from the [JSSA] provision empowering court

clerks to follow up on nonresponders a legislative intent that the power must be used to eliminate

possible nonresponse bias”); Jefferson, 2011 WL 161937, at *3; O’Reilly, 2008 WL 4960173, at

*5. And they are fraught with potential problems, both foreseeable and unforeseeable. Finally,

Defendants’ expert suggests that the Clerk should remedy the nonresponse problem by replacing

an unreturned juror qualification form “with another qualification questionnaire from the same Zip

code.”109 This suggestion has at least two deficiencies. First, the procedure is not specified in the

district’s jury plan so, as a deviation from the plan, would constitute a JSSA violation on its own.


        106
            As Defendants themselves are forced to conclude: “Random selection from a non-random sample does
not produce a random sample.” R. Doc. 525 at 23.
        107
            R. Doc. 514-1 at 16, 35-37. The Court agrees with the Government’s observation that, in trying “to shift
the burden to the Clerk to remedy the high rate of non-returns,” the Defendants seek “to change [without warrant]
what courts have considered an ‘external’ issue into an ‘inherent’ one.” R. Doc. 520 at 37.
        108
            See supra note 36.
        109
            R. Doc. 514-2 at 13; see also R. Doc. 525-1 at 3.

                                                        28
     Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 29 of 33




Second, as the First Circuit has held, the suggestion “violates the ‘equal odds’ requirement of the

plan because the supplemental draw, constrained by the preferences for those in certain zip codes,

does not give equal odds of selection to every name in the master wheel.” In re United States, 426

F.3d 1, at *6 (1st Cir. 2005). The goal of randomness is thus undermined by this proposed solution,

and, regardless, this Court is without power to order such action.

         Therefore, Defendants have not demonstrated that the alleged underrepresentation is due

to systematic exclusion of African Americans in the jury-selection process as to satisfy the third

prong of Duren.110

                                         *        *         *        *        *

         In sum, Defendants have not carried their burden of demonstrating a Sixth Amendment

fair-cross-section violation in the jury-selection process utilized to select the grand jury that

indicted Defendants.

    B. JSSA

         The JSSA provides that all litigants in federal court entitled to a trial by jury “shall have

the right to grand and petit juries selected at random from a fair cross section of the community in

the district or division where the court convenes.” 28 U.S.C. § 1861. In addition, “all citizens

shall have the opportunity to be considered for service on grand and petit juries … and shall have




         110
              The rest of Defendants’ arguments are largely rhetorical. The historical, purposeful, and involuntary
exclusion of African Americans from juries prior to enactment of the JSSA in 1968 is unfairly compared to the
disparity on the district’s qualified jury wheel resulting from the individual choices of its citizens not to return
completed juror qualification forms. R. Doc. 514-1 at 24-26. Defendants also muse that no disparities should exist
in this age of technology. Id. at 28-29. The good news is that they do not on the relevant master jury wheel, which
had a racial composition nearly identical to that of the voter-age population in the district. The bad news is that no
amount of technological progress can make up for the free-will choices of the district’s citizens to refuse to participate
in the jury system. Finally, the Defendants’ oft-repeated refrain that the Eastern District of Louisiana is “the worst in
the country” or “an extreme outlier” is effectively rebutted by the showing made by the Government’s expert
statistician that the district’s relative disparity (which he considers “a more natural measure” as between judicial
districts having differing comparative levels of African-American population) places the Eastern District of Louisiana
“roughly in the middle of the” pack. R. Doc. 520-1 at 6-7.

                                                           29
    Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 30 of 33




an obligation to serve as jurors when summoned for that purpose.” Id. A citizen cannot be

excluded from jury service “on account of race, color, religion, sex, national origin, or economic

status.” Id. § 1862. The JSSA requires each district court to “devise and place into operation a

written plan for random selection of grand and petit jurors that shall be designed to achieve the

objectives of sections 1861 and 1862.” Id. § 1863(a).

        A defendant may challenge the selection of the grand or petit jury by moving to dismiss

the indictment or to stay the proceedings on the ground that the jury was not selected in compliance

with the JSSA. Id. § 1867(a). To succeed on a JSSA challenge, a defendant must show “a

‘substantial failure’ to comply with the Act’s provisions, a substantial failure being one that

destroys the random nature or objectivity of the selection process.” United States v. Olaniyi-Oke,

199 F.3d 767, 772 (5th Cir. 1999); see also 28 U.S.C. § 1867(a). In analyzing this question, a

court must weigh the alleged violation of the JSSA against the statute’s underlying principles: (1)

the random selection of jurors from the district’s voter lists; and (2) the determination of juror

disqualifications, excuses, exemptions, and exclusions based solely on objective criteria. United

States v. Bearden, 659 F.2d 590, 600-01 (5th Cir. 1981). A substantial violation occurs “only

when these principles are frustrated.” Id. at 601. Technical violations, even a number of them,

are insufficient. Id.

        Voter registration lists are recognized as the primary source for obtaining a random

selection of jurors, where disqualifications, excuses, exemptions, and exclusions are objectively

determined. Maskeny, 609 F.2d at 192. Thus, using voter registration lists as the sole source for

potential jurors “is constitutionally permissible unless this system results in the systematic

exclusion of a ‘cognizable group or class of qualified citizens.’” Id. (quoting Camp v. United

States, 413 F.2d 419, 421 (5th Cir. 1969)); see also United States v. Reyes, 252 F. App’x 659, 662



                                                30
    Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 31 of 33




(5th Cir. 2007) (clerk’s failure to supplement voter registration list with driver’s license list does

not violate JSSA). Indeed, the qualifications for voting and serving on juries are substantially

similar. Garcia, 121 F.3d 704, at *5. Moreover, “the failure of an identifiable group to register

and vote does not render invalid the selection of jurors from a voter registration list.” United States

v. Brummitt, 665 F.2d 521, 529 (5th Cir. 1981).

       To establish a prima facie case of a JSSA violation, the defendant must demonstrate the

same three factors required to prove a Sixth Amendment fair-cross-section violation: (1) that a

“distinctive” group in the community is alleged to have been excluded; (2) that the representation

of the group in jury venires is not fair and reasonable in relation to the group’s numbers in the

community; and (3) that the underrepresentation is caused by systematic exclusion of the group in

the jury-selection process. Duren, 439 U.S. at 364; Williams, 264 F.3d at 568. To succeed on a

JSSA challenge to a grand jury selection, a defendant must demonstrate “the impact of an absolute

disparity on the jury list.” Maskeny, 609 F.2d at 191 (citing United States v. Goff, 509 F.2d 825

(5th Cir. 1975)). If a defendant establishes a prima facie case of a JSSA violation in selecting the

grand jury, the court must “stay the proceedings pending the selection of a grand jury in conformity

with [the JSSA] or dismiss the indictment, whichever is appropriate.” 28 U.S.C. § 1867(d).

Further, if a prima facie violation is shown, conformity requires that the voter list be supplemented

with some other source of names. Brummitt, 665 F.3d at 530 (quoting 28 U.S.C. § 1863(b)(2)).

       Defendants’ JSSA claim fares no better than their Sixth Amendment fair-cross-section

claim. They assert that there must be a JSSA violation because of the same statistical disparities

advanced as the basis for their fair-cross-section claim. A statistical discrepancy alone does not

prove a JSSA violation when voter rolls constitute the source list for jury selection. And, again,

Defendants admit that the master jury wheel, which is derived from the district’s voter rolls, “had



                                                  31
       Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 32 of 33




a racial makeup consistent with that of the district”111 – which was also confirmed by Professor

Solanky. Therefore, there is no need to supplement the voter registration rolls to achieve the

statutory goal of juries selected at random from a fair cross-section of the community. Further,

there is absolutely no evidence that there have been any improprieties in the selection process or

that jurors have been selected in a non-random manner. Thus, Defendants have not satisfied their

burden of proving a prima facie case of a JSSA violation.112

III.     CONCLUSION

Accordingly, for the foregoing reasons,

         IT IS ORDERED that Defendants’ motion to quash the indictment and stay the proceedings

(R. Doc. 483) is DENIED.



         111
              R. Doc. 483-2 at 2.
         112
              In their supplemental motion to quash, Defendants add three other arguments not appearing in their
original motion. First, they argue that the JSSA is violated in that Jefferson Parish is overrepresented in the master
jury wheel. R. Docs. 514-1 at 30-33; 514-2 at 9-10. Yet, in expounding on this argument, Defendants’ expert makes
plain that the process used by the Clerk to create the master jury wheel was the process established in the jury plan
and was itself based on principles of objectivity and randomness – “choosing the first person at a randomly determined
starting number and then selecting persons at a constant interval,” R. Doc. 514-2 at 10 – and therefore compliant with
the JSSA. The expert explains that Jefferson Parish is supposedly overrepresented in the resulting selection because
the “randomly determined starting number” fell within the list of Jefferson Parish voters. Obviously, the starting
number could just as easily have fallen within the list of Orleans Parish voters but, by random chance, it did not. This
does not amount to a JSSA violation.
          Second, Defendants contend that the failure to prescribe a source list other than the list of registered voters
constitutes a substantial failure to comply with the JSSA. R. Doc. 514-1 at 33-35. This argument fails for the simple
reason that such lists are universally approved as source lists, see, e.g., Yanez, 136 F. 3d 1329, at *2, and Defendants
have not shown that the source list of registered voters resulted in any racial disparity on the master jury wheel. That
the district has since expanded its source lists to include a list of persons with driver’s license and personal
identification numbers only means that additional citizens will have the opportunity to serve as jurors, with no
indication that such inclusion will have any effect on the racial composition of the master jury wheel (where the only
room for improvement for the relevant wheel was between 30.59% and 31.10%, see supra note 34 and accompanying
text).
          Third, Defendants speculate that 45,936 voters were excluded from the source list from which the relevant
master jury wheel was drawn because this was the difference in the number of names on that list and the November
2016 voter registration list posted online in the Louisiana Secretary of State’s historical summaries. R. Doc. 514-2 at
9. But Defendants do not contradict the Clerk’s representation that she constructed the master jury wheel using the
voter registration list supplied by the state agency. In other words, whatever the explanation for the difference
(including, for example, that the lists were generated on different dates, contained duplicates, etc.), it was not the result
of the district’s jury plan or any action by the Clerk to exclude any listed voter from being considered for jury service.
See Garcia, 121 F.3d 704, at *6 (holding that defendants failed to show substantial noncompliance given the absence
of evidence “that the jury list is selected in a nonrandom manner or that there has been any finagling at any stage of
the selection process”).

                                                            32
    Case 2:16-cr-00032-BWA-JVM Document 529 Filed 06/02/21 Page 33 of 33




       Notwithstanding this disposition of Defendants’ motion, which is dictated by governing

law, the Court recognizes that the district desires that the representation of African Americans on

the qualified jury wheel and in its jury pools and panels more closely approximate the group’s

population percentage in the community. Toward that end, the district could examine the plans

and procedures of federal courts around the country to identify best practices for encouraging and

maximizing the return, and rates of return, of completed juror qualification forms, especially

among African Americans. The Court is aware that the district has already begun to take some of

these steps. Doing so will enhance and advance the district’s goal of selecting juries from a fair

cross-section of its community. As the Supreme Court has recently observed:

               The jury is a central foundation of our justice system and our democracy.
       Whatever its imperfections in a particular case, the jury is a necessary check on
       governmental power. The jury, over the centuries, has been an inspired, trusted,
       and effective instrument for resolving factual disputes and determining ultimate
       questions of guilt or innocence in criminal cases. Over the long course its
       judgments find acceptance in the community, an acceptance essential to respect for
       the rule of law. The jury is a tangible implementation of the principle that the law
       comes from the people.

Pena-Rodriguez v. Colorado, 580 U.S. ___, 137 S. Ct. 855, 860 (2017). No doubt the judgments

handed down by juries will find even greater acceptance in the community and inculcate even

greater respect for the rule of law as they are rendered by juries more and more reflective of the

community from which they are drawn.

       New Orleans, Louisiana, this 2nd day of June, 2021.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                33
